        Case 2:17-cv-02641-RK Document 51 Filed 07/23/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                          :
            Plaintiff                       :      Civil Action No. 17-CV-2641
                                            :
            v.                              :      Honorable Robert F. Kelly
                                            :
JEFFERSON B. SESSIONS III, et al.           :
                                            :
                   Defendants               :

                                Notice of Appeal


      PLEASE TAKE NOTICE that Plaintiff Edward A. hereby appeal to the

United States Court of Appeals for the Third Circuit from the Court’s Order

entered on May 24, 2019 [ECF Doc. 50].

Dated: July 23, 2019                                     Respectfully submitted,

/s/ Joshua Prince_______                                 /s/ Adam Kraut________
Joshua Prince, Esq.                                      Adam Kraut, Esq.
I.D. #306521                                             I.D. # 318482
Prince Law Offices, P.C.                                 Prince Law Offices, P.C.
646 Lenape Rd                                            646 Lenape Rd
Bechtelsville, PA 19505                                  Bechtelsville, PA 19505
610-845-3803 (t)                                         610-845-3803 (t)
610-845-3903 (f)                                         610-845-3903 (f)
Joshua@princelaw.com                                     AKraut@princelaw.com
Attorneys for Plaintiff
        Case 2:17-cv-02641-RK Document 51 Filed 07/23/19 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I, Joshua Prince, Esq., of Prince Law Offices, P.C. hereby certify that I

served a copy of the Notice of Appeal through the Court’s ECF system, as follows:

                             Anthony D. Scicchitano
                         Anthony.Scicchitano@usdoj.gov


                                                    Prince Law Offices, P.C.


Date: July 23, 2019                                 By:

                                                   __________________________
                                                   Joshua Prince, Esq.
                                                   Attorney Id. No. 306521
                                                   Prince Law Offices, P.C.
                                                   646 Lenape Rd.
                                                   Bechtelsville, PA 19505
                                                   610-845-3803 ext 81114
                                                   610-845-3903       (fax)
                                                   Joshua@princelaw.com
